TYSON, J.
The franchises, right of way, roadbed and tracks of a railroad, together with the rolling stock by which it is operated, are practically and substantially one property, though its lines may extend through several counties and States. The injustice and inequalities resulting from the assessment of such property, in parcels, by different officials, and the unequal distribution of the proceeds of taxation, based on values thus assessed, to the several jurisdictions which afford protection to the property, are evils which our legislation has constantly sought to avoid.
Since the act of 1868, our statutes, for the purpose of taxation, have treated certain items of property of a railroad as a unit, or one piece of property, to be assessed by a single board, and has distributed the proportion of county taxes derived among the several counties in which the railroad is situated, in the proportion the number of miles in that county bears to the total length of the road; while other items of taxable property of railroads have' been treated as local property, to be assessed by the officials of the county where it is situate and which derived the entire benefit of taxes thereon, without any reference to the value of the other property of the railroad, in other counties. In other words, for the purposes of taxation, certain property has been delocalized and treated as pertaining equally to the whole line, and, therefore, to be assessed by a single board, distributing the taxes thus derived in the manner we have stated above; while other property has been considered as purely local, to be assessed by local officers, wherever the property is situated, so that the. county in which it is assessed may have the benefit of its full taxation value.
What these several items are, which are thus classified for the purpose of different assessment and distribution, are carefully selected and defined by bur statute. — Code, §§ 3964-3976. In determining what shall be classed as local and what is to be considered *152as pertaining to tire whole line, the legislature has not always been governed by the necessity for the use of the 'things so selected. In the operation of a railroad, ■water supplies and tanks are certainly as indispensable parts of the road as side tracks, yet, as we shall presently see, one is specifically mentioned as an item of property pertaining to the whole road, while the other is treated as local and assessable by the local authorities.
During the past thirty years the construction and policy of these statutes have been several times before this court, though not upon the precise question here presented.—Auditor v. Jackson County, 65 Ala. 143; Perry Co. v. Railroad Co., 68 Ala. 556; State v. Board of Revenue, 73 Ala. 60. The provisions of these statutes have been carried forward, substantially as they now appear in the Codes of 1876, 1886 and 1896. During that long period, the high executive officers of the State, who constitute the State Board of Assessment, charged with the assessment of the property of railroads, have uniformly held that such board of assessment had no jurisdiction to assess any property of railroads, except right of way, road-bed, side tracks and main tracks, together with the locomotives and cars, and supplies carried on trains for sale to employes; and that structures of all kinds, on the right of way, were property assessable by the assessors of the county in which such property is found. This construction of the statute, if the matter were one of doubt, is persuasive to the conclusion, at least, against, if not. fatal, to the contention of appellant. We need not and do not, however, rest our opinion on this ground, since the. same result inevitably follows from the proper construction of the statute itself. The State Board of Assessment is a mere creature of the statute, possessing only statutory powers, and a limited jurisdiction. It has no jurisdiction whatever to assess any property of a railroad company, save as the statute confers that right upon it. The statute requires railroad companies to make returns to the Auditor. These returns must be in writing and show the total length of line, “in-*153chitling tbe right of way, road-bed and side tracts and main tracks in this State,’’ and the number -of cars and the amount of supplies, etc. These returns the Auditor must lay before the State Board of Assessment.- — § 3964. The Governor, Secretary of State, Auditor and Treasurer constitute a board for the assessment of items of .property o'f railroads and other companies “required to be returned to the Auditor.” When .t-lie State Board of Assessment meets, it must determine the valuation of the different items of property “required to be returned to the Auditor,” and assess such property for taxation. — § 3967. There is also a provision, that “all property, real or personal” belonging to a railroad “which is not required to be returned to the Auditor” must be returned to the tax assessor of the county in which it is taxable, and by him assessed as the property of like kind of private citizens of his county. It thus appears from the very words of the statute and l)3r repeated provisions therein, that the jurisdiction of the State Board of Assessment to assess any items of railroad property is entirely dependent upon the -fact, •whether, under the law, -such items “are required to be returned to the Auditor.” It is of no consequence how indispensable the property may be to the operation of the road, or what its -character is. If the railroad is not “required to return it to the Auditor,” the State board is -wholly without jurisdiction to assess it, and it must he assessed bv the county tax assessor. This is the deliberate and carefully repeated provision of the statute, and the courts have no power to enlarge or diminish the jurisdiction of the State board, by construction or amendment based upon the supposed incongruity of requiring the right of way to he returned to one tribunal -and other property to another. The legislature knew, of course, that railroads frequently maintain station houses, depot- buildings, machine sliop-s, tanks and fixtures -on the right of way, but the statute nowhere requires any of these things to be returned to the Auditor; hut, :on the contrary, by careful enumeration of specific tilings which are on the right of way, to-wit, road-bed, side track and main *154track, requires these special items o(f property and these only, to be returned to the Auditor, and thus by the careful enumeration of specific things, which are required to be returned to him, excluding the duty to return anything else which may be on the right of way. As nothing which is on the right of way, except the road-bed, side and main tracks is “required to be returned to the Auditor,” the State board is without jurisdiction to assess any other items of, property than those named, notwithstanding such items may be upon the right of way.
The sections of the Code above referred to, however, are not the only sections which govern in determining what is included, and was intended to be included, by the language employed in section 3964, as to the items “required to be returned to the Auditor.” Section 3973, for instance, provides that when the county assessor receives notice from the Auditor of the number of miles in his county, and the proportionate value of the other property assessable by the State board and taxable in his county — 'ears, supplies, etc. — lie must enter them in his book of assessment “in addition to the assessment of other real estate, fixtures, machinery, tools and property of such company, to be assessed as other property of like kind owned by private citizens of his county.” Section 3976, as we have seen, has further made explicit provision that “all property, real or personal, belonging to a railroad company, which is not “required by the provisions of this article to be returned to the Auditor must be returned to the tax assessor of the county in which it is taxable and by him assessed as other property of the company is returned and assessed.” It seems quite clear from an inspection of the ’statute that these sections provide that every species of property which is not specially “required to be returned to the Auditor,” shall be assessed by the county assessor, whether it be on or off the right of way, or however indispensable to the road:
As we have seen, there is nothing in the policy or words of the statute which can lead to the conclusion, that the law-makers intended fixtures,' machinery and *155tools and other property which the county assessor is. specifically commanded to assess, shall not he assessed by him if found on the right of way, and, in that event, is to be assessed by the State board, although these specific items are nowhere “required to. be returned to the Auditor” and carefully excluded from the jurisdiction of the State board by the terms, of the statute, defining the items “required to be returned to the Auditor.” What good reason can be assigned for imputing a legislative intent, in view of' .the evident policy of the statute, that depots, structures, machinery and fixtures, should be assessed by the State board and added to the value of the road-bed, etc., to be prorated among the several counties, if erected on the right of way, and yet, that the same things, if found a few 'feet off 'the right of way, must be assessed by the assessor of the county in which the-property is situated? What substantial reason can be given for imputing a legislative intent in the one case that the value of this structure shall be added to the value of the tracks, etc., and prorated to the -several counties in proportion to the length -of miles of road; and yet, that in the other case the assessor shall assess the other -property, and the -county in which the-structure is located shall have the benefit of its full taxable value? The sole -purpose of the requirement that- the total length of railroad, “including the right of way, road-bed, side and main tracks” shall be returned to the Auditor -for taxation, is, that these particular items -shall be distributed pro rata to the different. counties in the proportion the miles in these counties bear to the total'length of the whole line, instead of distributing whatever taxes come from the value of tracks, rights of way, etc., in each -county solely to it. There was no purpose by the use of the words “right of wav” in specifying things that are “required to be returned to the Auditor,” to draw within the grasp of the jurisdiction of the S-tate Board all kinds of property which might be found on the right of way or to withdraw from the local authorities the-duty to assess other property- not “required to be re*156turned to the Auditor” because it may be found on the right of way.
When the context and policy of the statute are considered, we are clear that by the use of the words “right ■of way” in describing the items of taxation “required to be returned to the Auditor,” the legislature meant only the easement of the railroad in land over which it had a right of way and not occupied by a road-bed and side track, to be returned and assessed and prorated among the counties, and that it did not attempt to confer on the State Board jurisdiction of other items than those specifically mentioned, because such property might be found on the right of way; and we are ■equally clear that the use of the words “right of way,” on which might be found things not specifically “required to be returned to the Auditor,” cannot be so construed as to give the State board jurisdiction of items which 'other provisions of the statute require to be assessed by other officer's.
Of course, it may be, that a depot or station house on the right of 'way, is as essential to the operation of the road as the tracks themselves, and it may also be conceded that every.structure or thing on the right of way would pass by and be included in the deed to the right of way These considerations, however, are of no moment here, since the question is, not what parts of a railroad are essential to its operation, or what things on the right of way would ordinarily pass by a -conveyance of it; but it is, what is the effect on the jurisdiction -of a particular board of the inclusion of tlie “right of way” as to one of the items of the property reqviired to be returned for assessment to that board, when taken in -connection with other sections -of a tax statute, which, -provides -a complete system, and evinces an unmistakable purpose to have only ■certain items of taxation, whi-ch the statute specifically requires to be returned for assessment, while it remits the assessment of -all other items of property to local tribunals. However essential a structure may be to the operation -of a railroad; whether it be classed •as real or personal property, or fixtures, and whether *157oi’ xiot it would pass by a conveyance of the right of way, can have no influence in determining whether such items 'are remitted by the statute to a State board -or required to be assessed by the county tax assessor. The meaning of the words employed must be gathered from the language of the statute and its obvious policy and not by a consideration o-f what the words “rj.ght of way’’ would include, in a different connection, or as regards the effect of a conveyance of it or the effect, of a sale of it in a collection of taxes.
Affirmed.